                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                    July 03, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                           HOUSTON DIVISION




LEE HAMILTON , JR .,
TDCJ #1132938,
             Plaintiff,

                                              CIVIL ACTION NO . H-19-1901

CASON MCCUNE, et

             Defendants .



                       MEMORAHDUM OPIMION AND ORDER


        State inmate Lee Hamilton,          (TDCJ #1132938) has filed
Prisoner's     Civil   Rights   Complaint    under     42              5      1983

(ncomplaint'') (Docket Entry                concerning the conditions
     confinem ent         the Estelle Unit           Huntsville .       Because

Hamilton is an inmate who proceeds in forma Dauoeris, the court is
required       scrutinize       Complaint and dismiss           case

determ ines that the action is nfrivolous or maliciousi'' nfails

state      claim on which relief may be granted i''         useeks monetary

relief from a defendant who is immune from such relief .'' 28 U .S .C .

5 1915(e)(2)(B); see also 28 U.S.C .         1915A . After reviewing
of the pleadings as required, the court concludes that                        case

must be dism issed for reasons explained briefly below .
                                1 . Backcround

     Hamilton       currently incarcerated by the Texas Department of

Criminal Justice - Correctional Institutions Division ('ATDCJ/')
the Estelle Unit         Huntsvillex    He has filed this              rights
action under        U .S .C .    1983 against        follow ing defendants

employed        TDCJ at the Estelle Unit facility :            Cason Mccune;

    Officer Teresa Green;             Nurse Brenda Butler;            Officer

Sandra Major;          Major Bobby Rigsby; and            Captain Carlson
Applewhite x            addition                 Complaint,    Hamilton   has
supplemented the pleadings with several grievances and some medical

records regarding his claims .3

     Ham ilton primarily takes issue with Mccune, who works for TDCJ

as a maintenance technician .4       Hamilton has reportedly inherited

    of his grandparents' property and the proceeds of an insurance

policyx    Hamilton contends that Mccune                      into      phone

line'' when Hamilton makes calls from the prison                     and that


     lcomplaint, Docket Entry No .

     2Id . at

     3supplement, Docket Entry No . 7-2 (exhibits consisting of
grievance forms and m edical records, which have been docketed as a
nSupplement'' to the Complaint).
     tcomplaint, Docket Entry No .       1, pp . 3, 4: Step 1 Offender
Grievance Form, Docket Entry No . 7-2, p . 1 (referring to Mccune as
a nMaintenance Tech'') . The court notes that none of the grievance
form s provided by Hamilton were actually subm itted through the TDCJ
administrative grievance process          adjudicated .
     sstep 1 Offender Grievance Form , Docket Entry No .                  1.
Mccune       nursing staff at the Estelle Unit have also implanted a

ndevice''       Hamilton's head and lower back for the purpose

stealing Hamilton's thoughtsx          Hamilton contends that Mccune
particular is stealing information regarding Ham ilton's family and

moneyx    Hamilton alleges that the other defendants are part of the

nconspiracy''      steal          wealth because they are aware

problem , but have done nothing about

     According         medical records provided          Ham ilton,      has

complained to health care providers about 'Alistening devices'' that

were nput       his ears'' while he was at the Estelle Unit Regional

Medical Facility .g He alleges that the devices were implanted

drive him insane or cause his death xo
     Ham ilton appears           accuse the defendants of conspiracy

violate federal criminal 1aw by interrupting              phone calls and

intercepting           thoughtax '   Hamilton asks the court           bring

federal     criminal   charges    against   the   defendants   and




     6complaint, Docket Entry

     7Id .

     8Id . at 3; step 1 Offender Grievance Form, Docket Entry No .
       1.

     gcorrectional Managed Health Care Clinic Notes                  Nursing,
Docket Entry No . 7-2, p . 20 .
     lostep     Offender Grievance Form y Docket Entry No .

     Hcomplaint, Docket Entry No . 1, pp .                Step       Offender
Grievance Form , Docket Entry No . 7-2, p . 1.
immediate arrest of Cason Mccunex z                        He also seeks a restraining
Order .'3

                                     II .    Discussion

       The       Supreme    Court           held       that       comp laint      filed

litigant who proceeds                   forma oauoeris may                     dismissed as

frivolous nwhere              lacks an arguable basis either                        1aw

fact.'' Neitzke v. Williams, 109 S.                            1827, 1831-32 (1989). A
claim        factually frivolous uwhen the facts alleged rise

level of the irrational                     the wholly incredible E.l'' Denton v.
Hernandez,            S. Ct. 1728,                (1992)       Included in this class
claims are those ndescribing fantastic or delusional scenarios'' and

allegations         that    are     ufanciful'' and            uclearly    baseless.'' Id.

(citations omitted); see also Harris v. Heamann, 198 F.3d 153, 156
                 1999) (uA complaint is factually frivolous when the facts
alleged are fantastic                delusional scenarios or the legal theory

upon     which         complaint        relies                indisputably       meritless./')

(citations and internal quotation marks omitted).
       Ham ilton's         allegation       that       a   device           been     covertly

implanted           his head for the purpose of improper surveillance

the sort of claim that courts routinely dismiss as factually



     H comp laint , Docket Entry No . 1,                                  Step       Offender
Grievance Form , Docket Entry No . 7-2, p .
        13yd .
                                              -
                                                  4-
frivolous .          See, e.g ., Dodson v . Halev, No . 16-6196, 2017 WL

3224485, at *1 (6th Cir. May                2017) (dismissing as frivolous
prisoner's claim that correctional officers installed neye cameras''

and uthought processing devices'' in his body); Golden v. Coleman,
429          App'x            (3d        2011) (dismissing as frivolous
prisoner's claim that prison employees implanted ''Government M icro

Eye Cameras ''                food, which then attached            the uvisual

cortex'' in his brain and sent images to a computer for broadcast

uprison television''); Manco v. Does, 363                 App'x             (10th

        2010    (dismissing as frivolous the plaintiff's claim that
prison officials implanted a tracking device in his jaw to umonitor
his thoughts and send him inaudible, profane messages''); Johnson v.
Druc    Enforcement        Aaencvr             App'x    680                 2005)
(dismissing as frivolous plaintiff's allegation that the DEA

implanted a transmitter in his scalp); Patterson v . UHC Hospital of
Lafavette,               No . 6:17-1383, 2017 WL 6811709, at            (W .D . La.
Oct .        2017)                                     allegation that doctors
implanted            microchip device         his body during      an    nillegal

surgery'' as nso delusional as              warrant dismissal as frivolous'')
(citations omitted)
        In    addition ,             well   established    that   there         no

uconstitutional right               have someone criminally prosecuted''

investigated and nno private right of action to bring criminal
charges .''    Back v . Texas Deo 't of Criminal Justice Correctional

Institutions Divw       716 F. App'x 255, 259 (5th Cir. 2017) (citing

Gill v. Texas, 153 F. App'x. 261, 262 (5th Cir. 2005); Oliver v.

Collins, 904 F.2d 278, 281 (5th Cir. 1990)); see also Linda R.S. v.

Richard D.,        S.       1146, 1149 (1973) (holding that       private
citizen lacks a judicially cognizable interest in the prosecution
or nonprosecution of another/'); Sattler v . Johnson,            F.2d 224,

           Cir. 1988) (rejecting an equal protection claim under 5
1983 because neither a member of the public at large nor the victim

        right          have another criminally prosecuted).       Private
citizens are thus not entitled to an order requiring the arrest

prosecution of wrongdoers . Del Marcelle v . Brown Countv Corp .,

              901-02             2012) (Easterbrook, C.J., concurring)
(citations omitted). Accordingly, this          civil   action         be
dismissed pursuant to         U.S.C. 5 1915(e)(2)(B) as frivolous.

                         111 . Conclu sion and Order

     Accordingly , the court ORDERS as follows:

      1.      This case is DISMISSED with prejudice as frivolous
              pursuant to 28 U.S.C. 5 1915(e)(2)(B)
              The dismissal will count as      STRIKE for purposes
              of 28 U .S.C. 5 1915 (g).
     The Clerk w iil provide a copy of this Memorandum Opinion and

Order to the piaintiff .      The Clerk wiii also send a copy of this

Order to (1) the TDCJ          Office of the General Counsel, Capitol
Station , P .O . Box 13084 , Austin , Texas , 78711 , Fax : 512-936-2159;

and (2) the Three Strikes List at Three Strikes@txs.uscourts.gov .

     SIGNED at Houston, Texas, on this     Z<   day of QDl     2019 .



                                                          e



                                                A
                                                   SIM LAKE
                                         UNITED STATES DISTRICT JUDGE
